 

Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the Effective
Date (as defined on the Title Company’s Agreement and Receipt attached hereto),
by and between NORVIN AUSTIN REHAB LLC, a Delaware limited liability company
(“Seller”), and GLOBAL MEDICAL REIT INC., a Maryland corporation (“Purchaser”).

 

ARTICLE 1

 

PROPERTY AND PURCHASE PRICE

 

1.1           Property. Subject to the terms and conditions of this Agreement,
Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from
Seller, the following:

 

(a)          A tract of land containing approximately 3.65 acres of land as more
particularly described on Exhibit “A” attached hereto and incorporated herein by
reference for all purposes, together with (i) all rights and interests
appurtenant thereto, (ii) all of Seller’s rights, title and interest in and to
all minerals, oil, gas and other hydrocarbon substances thereon or thereunder,
to the extent owned by Seller, and (iii) all of Seller’s rights, title and
interest in and to all access, air, water, riparian, development, utility and
solar rights related thereto (collectively, “Real Property”).

 

(b)          All buildings and other improvements located on the Real Property,
including, without limitation, that certain building containing approximately
59,258 square feet, together with any and all fixtures of any kind owned by
Seller and attached to or used in connection with the ownership, maintenance, or
operation of the Real Property or improvements located thereon, together with
all rights, title and interest appurtenant thereto (collectively, the
“Improvements”).

 

(c)          All tangible personal property owned by Seller and located on, used
in connection with the management, operation, or repair of the Real Property or
attached to the Real Property, all as more particularly described on Exhibit “B”
attached hereto (“Personal Property”), which personal property excludes all
personal property that is owned by the Tenant (as hereinafter defined) and
located on the Real Property.

 

(d)          To the extent assignable, all of Seller’s rights, title and
interest in and to all permits, licenses, certificates of occupancy, warranties,
architectural or engineering plans and specifications, and governmental
approvals which relate to the Real Property, the Improvements or the Personal
Property (hereinafter collectively referred to as the “General Intangibles”).

 

(e)          All of Seller’s right, title and interest in and to that certain
Amended and Restated Lease Agreement, dated effective as of September 17, 2010
(the “Lease”), by and between Seller, as landlord and successor-in-interest to
Prevarian Hospital Partners, LP, a Texas limited partnership (“PHP”), and CTRH,
LLC, a Delaware limited liability company, as tenant (the “Tenant”), together
with all rents and other charges paid by Tenant under such Lease and all
security and/or rental deposits related thereto.

 

 

 

 

(f)          All of Seller’s right, title and interest in and to that Corporate
Guaranty dated May 24, 2012 (the “Guaranty”) by Kindred Healthcare, Inc., a
Delaware corporation (“Guarantor”).

 

The above listed items are herein collectively called the “Property”. All of the
Property shall be conveyed, assigned, and transferred to Purchaser at Closing
(as hereinafter defined), free and clear of all liens, claims, easements, and
encumbrances whatsoever, except for the Permitted Exceptions (as hereinafter
defined).

 

1.2           Purchase Price. The purchase price (the “Purchase Price”) of the
Property shall be Forty Million Six Hundred Fifty Thousand and No/100 Dollars
($40,650,000.00).

 

1.3           Earnest Money. Within three (3) business days following the
deposit of signature pages to this Agreement executed by Seller and Purchaser
with Commonwealth Land Title Insurance Company, 630 Third Avenue, 12th Floor,
New York, New York 10017, Attention: Art DellaSalla, Vice President, Email:
art.dellasalla@fnf.com (the “Title Company”), Purchaser shall deliver to the
Title Company immediately available funds in the amount of Three Hundred
Thousand and No/100 Dollars ($300,000.00) (together with any additional Earnest
Money delivered pursuant to this Agreement and all interest earned thereon,
collectively the “Earnest Money”), which the Title Company shall immediately
deposit into an interest bearing account, at Purchaser’s option. The Earnest
Money will be non-refundable except as otherwise provided for in this Agreement.
Any interest derived from the Earnest Money shall become part of the Earnest
Money and shall be paid to the party entitled to the Earnest Money in accordance
with the terms hereof. The Title Company shall credit the full amount of the
Earnest Money against the Purchase Price at Closing or, if this Agreement is
terminated prior to Closing, the Title Company shall deliver the Earnest Money
to the party entitled to receive the Earnest Money in accordance with the terms
and conditions of this Agreement and the parties shall execute such escrow
instructions, certificates and other written confirmations as the Title Company
may reasonably require in connection therewith.

 

ARTICLE 2

 

DUE DILIGENCE

 

2.1           Property Information. Within five (5) days after the Effective
Date, Seller shall provide Purchaser with copies of all items identified on
Purchaser’s preliminary due diligence checklist attached hereto as Exhibit “J”,
to the extent the same are within Seller’s possession or control and pertain to
the Property (collectively, the “Property Information”). Purchaser and its
consultants, on behalf of Purchaser, may request additional information
regarding the Property and Seller shall provide the supplemental items requested
to Purchaser or its consultant within five (5) days after written request to the
extent such items are in Seller’s possession or control and pertain to the
Property. Seller shall provide the Property Information to Purchaser solely by
uploading such information to the http://app.box.com data room maintained by the
Broker (as hereinafter defined). Upon Seller’s receipt or production of any
Property Information after the initial delivery date specified above, Seller
shall promptly furnish such Property Information to Purchaser and shall continue
to provide the same during the pendency of this Agreement. All of the Property
Information is provided simply as an accommodation to Purchaser, and Seller
makes no representations as to its accuracy or completeness. Purchaser
understands that some of the foregoing documents were provided by others to
Seller and were not prepared by or verified by Seller. In no event shall Seller
be obligated to deliver or make available to Purchaser any of Seller’s internal
memoranda, attorney-client privileged materials or appraisals of the Property,
if any.

 

 2 

 

 

In the event the transaction contemplated hereby shall fail to close for any
reason, Purchaser shall, at its expense, promptly deliver to Seller (a) all
existing originals and copies of the Property Information supplied to Purchaser
by Seller or its agents and (b) true and complete copies of any written
information concerning the Property prepared by third parties on behalf of
Purchaser in connection with its investigations hereunder (including any
reports, audits and appraisals). Seller shall not hold Purchaser responsible for
the accuracy of any information prepared by third parties which is delivered to
Seller in connection with this Section 2.1. The terms of this Section 2.1 shall
survive the termination of this Agreement.

 

2.2           Due Diligence Period. The term “Due Diligence Period” shall mean
the period ending at 5:00 p.m., Central time on the date that is forty (40) days
following the Effective Date. On or before the date that is three (3) business
days after the expiration of the Due Diligence Period, Purchaser shall deposit
with the Title Company the additional sum of Three Hundred Thousand and No/100
Dollars ($300,000.00) (it being intended that such additional Earnest Money be
treated as “Earnest Money” for all purposes under this Agreement). Failure by
Purchaser to deposit this additional Earnest Money within the aforementioned
time period shall constitute an automatic default under this Agreement.

 

2.3           Right of Access and Investigation. Subject to the prior rights of
the Tenant and the terms and conditions of the Lease, Purchaser shall have the
right, at any time or times during the Due Diligence Period upon reasonable
notice (but not less than 48 hours) to Seller, to investigate and inspect the
Property to determine whether the Property is suitable for Purchaser’s intended
use. Among the factors that may be considered by Purchaser are, without
limitation, the zoning and other restrictions on the use of the Property,
availability of utilities, access to and from the Property, environmental
condition, soil and subsoil conditions, drainage, market studies, the economic
feasibility of any future development of the Property and any or all other
matters which Purchaser may deem relevant in its sole and absolute discretion.
Subject to the prior rights of the Tenant and the terms and conditions of the
Lease, Seller hereby grants to Purchaser, its agents and contractors, reasonable
access to the Property for the purpose of conducting surveys, architectural,
engineering, geotechnical, and environmental inspections and tests, feasibility
studies, and any other inspections, studies or tests reasonably required by
Purchaser in connection with Purchaser’s due diligence, including a Phase I
Environmental Site Assessment. If the Purchaser desires to undertake any
invasive testing at the Property, Purchaser shall submit a work plan outlining
the scope of the work to be performed and obtain Seller’s prior written consent
to conduct such invasive testing, such consent not to be unreasonably withheld
by Seller. Purchaser shall permit Seller or its representative to be present to
observe any testing or other inspection or due diligence review performed on or
at the Property. If any inspection or test performed by Purchaser or its
authorized agents and contractors disturbs the Property, Purchaser will restore
the Property to the same condition as existed immediately prior to any such
inspection or test. Notwithstanding anything to the contrary contained herein,
Purchaser shall not contact any governmental authority or the Tenant without
first obtaining the prior written consent of Seller, which consent may be
withheld in Seller’s sole discretion, and Seller, at Seller’s election, shall be
entitled to have a representative participate in any telephone or other contact
made by Purchaser to a governmental authority or Tenant and present at any
meeting by Purchaser with a governmental authority or Tenant; provided, however,
that Seller hereby consents to Purchaser’s conducting a standard introductory
interview with the Tenant upon reasonable notice to Seller, to be accompanied by
a Seller representative if required by Seller.

 

 3 

 

 

Purchaser and Purchaser’s agents, consultants, representatives and contractors
shall maintain at all times during their entry upon the Property, comprehensive
general liability insurance with limits of not less than One Million and No/100
Dollars ($1,000,000.00) combined single limit, bodily injury, death and property
damage insurance per occurrence. Each policy of insurance shall name Seller as
an additional insured party, with such coverage being primary whether or not the
Seller holds other policies of insurance. If requested by Seller, Purchaser and
Purchaser’s agents, consultants, representatives and contractors shall deliver a
certificate issued by the insurance carrier of each such policy to Seller prior
to entry upon the Property.

 

Purchaser agrees to keep the Property free and clear of any liens filed against
the Property and to protect, indemnify, defend and hold Seller and its partners,
agents, officers, contractors and employees harmless from and against any claim
for liabilities, losses, costs, expenses (including reasonable attorneys’ fees),
damages, liens or injuries arising out of or resulting from the inspection of,
or entry on, the Property by Purchaser or its agents or consultants. Such
obligation to indemnify and hold harmless Seller shall survive any termination
of this Agreement.

 

2.4           Termination. If Purchaser determines, in its sole judgment and
discretion, that the Property is not suitable for Purchaser’s intended use or is
otherwise unacceptable for any reason (or for no reason) in Purchaser’s sole
judgment and discretion, Purchaser or its counsel shall give Seller written
notice of termination on or before the end of the Due Diligence Period. If such
termination notice from Purchaser is not timely given, this Agreement shall
continue in full force and effect pursuant to the terms hereof and the Earnest
Money shall be deemed nonrefundable to Purchaser except as otherwise
specifically provided herein to the contrary. Notwithstanding anything in this
Section 2.4 to the contrary, nothing herein shall be construed to be nor is it
intended to be a waiver by Purchaser of any other rights of Purchaser to
terminate this Agreement and receive a full refund of the Earnest Money pursuant
to an express, unexpired right to do so under this Agreement.

 

 4 

 

 

2.5           Tenant Estoppel Certificate; SNDA. Seller shall obtain and deliver
to Purchaser (a) a tenant estoppel certificate from the Tenant in the form of
Exhibit “G” attached hereto (subject to reasonable modifications requested by
Purchaser’s lender or any requirement in the Lease that only requires the Tenant
to deliver a tenant estoppel certificate in a form attached to the Lease, in
which case Purchaser acknowledges that Seller’s only obligation is to deliver a
tenant estoppel certificate with respect to the Tenant in such form attached to
said Lease) dated no earlier than thirty (30) days prior to the Closing Date
(the “Estoppel Certificate”) and (b) a Subordination, Nondisturbance and
Attornment Agreement from the Tenant (“SNDA”) in the form of the Purchaser’s
lender’s form, which is attached hereto as Exhibit “H” (subject to any
reasonable modifications requested by the Tenant) or a particular form required
by the Lease, in which case Purchaser acknowledges that Seller’s only obligation
is to deliver a SNDA with respect to the Tenant in the form attached to the
Tenant’s Lease. If the Estoppel Certificate is inconsistent with the
representations and warranties made by Seller pursuant to Article 6 below in any
material respect (or in any manner with respect to matters impacting any
financial aspect of such Lease), or if it indicates that Seller is in default or
has not performed some obligation under the Lease described therein, Seller
shall use its good faith efforts, on or before the Closing Date, to resolve said
inconsistency, to cure said default and/or to perform said obligation to
Purchaser’s reasonable satisfaction. If Seller fails to so obtain and deliver
the Estoppel Certificate and SNDA from the Tenant, or fails to resolve any such
inconsistency, to cure any such default or to perform any such obligation to
Purchaser’s reasonable satisfaction, on or before the Closing Date, Purchaser
may, by written notice to Seller on or prior to the Closing Date, elect, as its
sole and exclusive remedy therefor, either (i) to purchase the Property anyway,
in accordance with the provisions hereof, without any reduction in or abatement
of the Purchase Price, notwithstanding said failure, and without any continuing
obligation upon Seller to obtain, resolve, cure or perform the same, or (ii) to
terminate this Agreement by written notice to Seller, in which event the Earnest
Money shall be paid to Purchaser, and this Agreement shall be deemed to be null,
void, terminated and of no further force or effect. If Purchaser fails to so
elect either said option (i) or said option (ii) on or prior to the Closing
Date, Purchaser shall be deemed to have elected said option (i).

 

2.6           Return of Earnest Money. If Purchaser timely notifies Seller of
its decision to terminate this Agreement pursuant to the terms hereof, all of
the Earnest Money, less $1000 as independent contract consideration (the
“Independent Contract Consideration”) to be paid to the Seller, shall be
refunded to Purchaser immediately upon request, and all further rights and
obligations of the parties under this Agreement shall terminate except for all
indemnity obligations of the parties hereto or other provisions of this
Agreement that expressly survive the termination of this Agreement. Seller
acknowledges that Purchaser may, but is not obligated to, expend time, money,
and other resources in connection with the examination and investigation of the
Property, and that, notwithstanding the fact that this Agreement may terminate,
the payment of the Independent Contract Consideration, together with such time,
money, and other resources that may be expended, constitute adequate
consideration for Seller’s execution of and entry into this Agreement.

 

 5 

 

 

2.7           As-Is Purchase. Purchaser acknowledges that Purchaser will have
independently and personally inspected the Property and that Purchaser has
entered into this Agreement based upon its ability to make such examination and
inspection. THE PROPERTY IS BEING SOLD IN AN “AS IS” CONDITION AND “WITH ALL
FAULTS” AS OF THE DATE OF THIS AGREEMENT AND AS OF THE CLOSING DATE. EXCEPT AS
EXPRESSLY SET FORTH HEREIN AND IN THE DOCUMENTS DELIVERED BY SELLER AT CLOSING,
NO REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE OR ARE MADE AND NO
RESPONSIBILITY HAS BEEN OR IS ASSUMED BY SELLER OR BY ANY DIRECTOR, OFFICER,
PERSON, FIRM, AGENT OR REPRESENTATIVE ACTING OR PURPORTING TO ACT ON BEHALF OF
SELLER AS TO THE CONDITION OR REPAIR OF THE PROPERTY OR THE VALUE, EXPENSE OF
OPERATION, OR INCOME POTENTIAL THEREOF OR AS TO ANY OTHER FACT OR CONDITION
WHICH HAS OR MIGHT AFFECT THE PROPERTY OR THE CONDITION, REPAIR, VALUE, EXPENSE
OF OPERATION OR INCOME POTENTIAL OF THE PROPERTY OR ANY PORTION THEREOF,
INCLUDING, WITHOUT LIMITATION, (I) MATTERS OF TITLE (OTHER THAN THE SPECIAL
WARRANTY OF TITLE SET FORTH IN THE DEED), (II) ENVIRONMENTAL MATTERS RELATING TO
THE PROPERTY OR ANY PORTION THEREOF, (III) GEOLOGICAL CONDITIONS, INCLUDING,
WITHOUT LIMITATION, SUBSURFACE CONDITIONS, (IV) DRAINAGE, (V) SOIL CONDITIONS,
INCLUDING THE EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR
CONDITIONS OF SOIL FILL, OR THE SUFFICIENCY OF ANY UNDERSHORING, (VI) THE
AVAILABILITY OF ANY UTILITIES TO THE PROPERTY OR ANY PORTION THEREOF INCLUDING,
WITHOUT LIMITATION, WATER, SEWAGE, GAS AND ELECTRIC, (VII) USAGES OF ADJOINING
PROPERTY, (VIII) ACCESS TO THE PROPERTY OR ANY PORTION THEREOF, (IX) THE VALUE,
COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, SIZE, LOCATION, AGE, USE, DESIGN,
QUALITY, DESCRIPTION, SUITABILITY, STRUCTURAL INTEGRITY, OPERATION, TITLE TO, OR
PHYSICAL OR FINANCIAL CONDITION OF THE PROPERTY OR ANY PORTION THEREOF, (X) THE
EXISTENCE OR NON- EXISTENCE OF UNDERGROUND STORAGE TANKS, (XI) TAX CONSEQUENCES
OR (XII) THE MERCHANTABILITY OF THE PROPERTY OR FITNESS OF THE PROPERTY FOR ANY
PARTICULAR PURPOSE. THE PARTIES AGREE THAT ALL UNDERSTANDINGS AND AGREEMENTS
HERETOFORE MADE BETWEEN THEM OR THEIR RESPECTIVE AGENTS OR REPRESENTATIVES ARE
MERGED IN THIS AGREEMENT, OTHER THAN AS EXPRESSLY SET FORTH HEREIN, THE EXHIBITS
ATTACHED HERETO, AND ANY DOCUMENT EXECUTED BY SELLER AND DELIVERED TO PURCHASER
AT THE CLOSING, WHICH ALONE FULLY AND COMPLETELY EXPRESS THEIR AGREEMENT. THE
PARTIES FURTHER AGREE THAT THIS AGREEMENT HAS BEEN ENTERED INTO AFTER FULL
INVESTIGATION, OR WITH THE PARTIES SATISFIED WITH THE OPPORTUNITY AFFORDED FOR
INVESTIGATION, NEITHER PARTY RELYING UPON ANY STATEMENT OR REPRESENTATION BY THE
OTHER UNLESS SUCH STATEMENT OR REPRESENTATION IS SPECIFICALLY EMBODIED IN THIS
AGREEMENT OR THE EXHIBITS ATTACHED HERETO, AND/OR ANY DOCUMENT EXECUTED BY
SELLER AND DELIVERED TO PURCHASER AT THE CLOSING. SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES AS TO WHETHER THE PROPERTY CONTAINS ASBESTOS OR
HARMFUL OR TOXIC SUBSTANCES OR PERTAINING TO THE EXTENT, LOCATION OR NATURE OF
SAME. FURTHER, TO THE EXTENT THAT SELLER HAS PROVIDED OR HEREAFTER MAY PROVIDE
TO PURCHASER INFORMATION FROM ANY INSPECTION, ENGINEERING OR ENVIRONMENTAL
REPORTS CONCERNING ASBESTOS OR HARMFUL OR TOXIC SUBSTANCES, SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE ACCURACY OR COMPLETENESS,
METHODOLOGY OF PREPARATION OR OTHERWISE CONCERNING THE CONTENTS OF SUCH REPORTS.
PURCHASER ACKNOWLEDGES THAT SELLER HAS REQUESTED PURCHASER TO INSPECT FULLY THE
PROPERTY AND INVESTIGATE ALL MATTERS RELEVANT THERETO AND, EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT, THE EXHIBITS ATTACHED HERETO AND ANY DOCUMENT
EXECUTED BY SELLER AND DELIVERED TO PURCHASER AT THE CLOSING, TO RELY SOLELY
UPON THE RESULTS OF PURCHASER’S OWN INSPECTIONS OR OTHER INFORMATION OBTAINED OR
OTHERWISE AVAILABLE TO PURCHASER, RATHER THAN ANY INFORMATION THAT MAY HAVE BEEN
PROVIDED BY SELLER TO PURCHASER. THE RISK THAT ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS MAY NOT HAVE BEEN REVEALED OR DISCOVERED AND MAY NOT BE
DISCOVERABLE BY SUCH INVESTIGATIONS SHALL BE UPON AND WITH PURCHASER. PURCHASER
HEREBY WAIVES AND RELEASES SELLER AND ITS PARTNERS, AGENTS, REPRESENTATIVES,
AFFILIATES, OFFICERS AND EMPLOYEES (TOGETHER WITH SELLER, THE “SELLER RELATED
PARTIES”) FROM ANY PRESENT OR FUTURE CLAIMS ARISING FROM OR RELATING TO THE
PRESENCE OR ALLEGED PRESENCE OF ASBESTOS OR HARMFUL OR TOXIC SUBSTANCES IN, ON,
UNDER OR ABOUT THE PROPERTY (EXCEPT TO THE EXTENT ANY SUCH CLAIM ARISES FROM
AFFIRMATIVE ACTIONS ACTUALLY TAKEN BY SELLER DURING THE PERIOD THAT IT OWNED THE
PROPERTY) INCLUDING, WITHOUT LIMITATION, ANY CLAIMS UNDER OR ON ACCOUNT OF (I)
ANY FEDERAL, STATE OR LOCAL STATUTE, LAW, RULE, REGULATION, ORDINANCE, CODE,
GUIDE, WRITTEN POLICY, DIRECTIVE AND RULE OF COMMON LAW IN EFFECT APPLICABLE TO
THE PROPERTY AND IN EACH CASE AS AMENDED, AND ANY JUDICIAL OR ADMINISTRATIVE
ORDER, CONSENT DECREE OR JUDGMENT, RELATING TO (X) THE ENVIRONMENT OR NATURAL
RESOURCES, (Y) ANY PETROLEUM OR PETROLEUM PRODUCTS, RADIOACTIVE MATERIALS,
ASBESTOS IN ANY FORM, POLYCHLORINATED BIPHENYLS, AND, TO THE EXTENT ONLY IT
EXISTS AT LEVELS CONSIDERED HAZARDOUS TO HUMAN HEALTH, RADON GAS OR (Z) ANY
CHEMICALS, MATERIALS OR SUBSTANCES DEFINED AS OR INCLUDED IN THE DEFINITION OF
“HAZARDOUS SUBSTANCES”, HAZARDOUS WASTE”, “HAZARDOUS MATERIALS”, “EXTREMELY
HAZARDOUS SUBSTANCES”, “TOXIC SUBSTANCES”, “TOXIC POLLUTANTS”, “CONTAMINANTS” OR
“POLLUTANTS” UNDER ANY APPLICABLE ENVIRONMENTAL LAWS INCLUDING, WITHOUT
LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
ACT, 42 U.S.C. § 9601 ET SEQ.; SOLID WASTE DISPOSAL ACT, 42 U.S.C. § 6901 ET
SEQ.; THE FEDERAL WATER POLLUTION CONTROL ACT, 33 U.S.C. § 1251 ET SEQ.; THE
TOXIC SUBSTANCES CONTROL ACT, 15 U.S.C. § 7401 ET SEQ.; THE CLEAN AIR ACT, 42
U.S.C. § 7401 ET SEQ.; THE SAFE DRINKING WATER ACT, 42 U.S.C. § 3803 ET SEQ.;
THE OIL POLLUTION ACT OF 1990, 33 U.S.C. § 2701 ET SEQ.; FEDERAL INSECTICIDE,
FUNGICIDE, AND RODENTICIDE ACT, 7 U.S.C. § 136 ET SEQ., AND THE REGULATIONS
PROMULGATED PURSUANT THERETO AND ANY STATE AND LOCAL COUNTERPARTS OR SUBSTANTIAL
EQUIVALENTS THEREOF, (II) THIS AGREEMENT OR (III) THE COMMON LAW. FURTHERMORE,
PURCHASER HEREBY RELEASES THE SELLER RELATED PARTIES FROM ANY AND ALL CLAIMS,
LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES WHICH PURCHASER OR ANY PARTY
RELATED TO OR AFFILIATED WITH PURCHASER HAS OR MAY HAVE ARISING FROM OR RELATED
TO ANY MATTER OR THING RELATED TO THE PROPERTY OR THE PHYSICAL CONDITION OF THE
PROPERTY, ANY CONSTRUCTION DEFECTS AND ANY ERRORS OR OMISSIONS IN THE DESIGN OR
CONSTRUCTION OF THE PROPERTY AND PURCHASER WILL NOT LOOK TO ANY OF THE SELLER
RELATED PARTIES IN CONNECTION WITH THE FOREGOING FOR ANY REDRESS OR RELIEF. THIS
RELEASE INCLUDES CLAIMS OF WHICH PURCHASER IS PRESENTLY UNAWARE OR WHICH
PURCHASER DOES NOT PRESENTLY SUSPECT TO EXIST WHICH, IF KNOWN BY PURCHASER,
WOULD MATERIALLY AFFECT PURCHASER’S RELEASE TO SELLER. THIS RELEASE WILL BE
GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESS TERMS AND
PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND UNSUSPECTED CLAIMS, DAMAGES
AND CAUSES OF ACTION. PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE (AS
HEREINAFTER DEFINED) REFLECTS THE “AS-IS” NATURE OF THIS SALE AND ANY FAULTS,
LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE
PROPERTY. PURCHASER HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN
THIS AGREEMENT WITH ITS COUNSEL AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT
THEREOF. THE TERMS AND PROVISIONS OF THIS SECTION 2.7 SHALL SURVIVE THE CLOSING
OR ANY TERMINATION OF THIS AGREEMENT.

 

 6 

 

 

2.8           No Assumed Liabilities. Except for the Lease, Purchaser shall not
assume any contracts, equipment leases or leases, and Seller shall remain fully
liable for all obligations thereon.

 

ARTICLE 3

 

TITLE AND SURVEY

 

3.1           Delivery of Title Commitment and Survey. Seller, at its sole cost
and expense,

shall obtain and deliver to Purchaser within ten (10) days after the Effective
Date, a current, effective commitment for title insurance (the “Title
Commitment”) issued by the Title Company, in the amount of the Purchase Price,
naming Purchaser as the proposed insured, and accompanied by true, complete, and
legible copies of all documents referred to in the Title Commitment. Within five
(5) days following the Effective Date, Seller shall provide Purchaser with a
copy of the on-the-ground survey of the Property dated December 19, 2012 and
prepared by Baker-Aicklen & Associates, Inc. (Project No. 2201-3-001-20).
Purchaser, at its sole cost and expense, shall obtain either a new survey of the
Property or an update to the existing survey provided by Seller (the “New
Survey”). If Purchaser elects to obtain a New Survey it must do so on or before
the tenth (10th) business day following the Effective Date (the “New Survey
Deadline”). Should Purchaser fail to obtain the New Survey by the New Survey
Deadline Purchaser shall be deemed to have received the New Survey on such New
Survey Deadline.

 

 7 

 

 

3.2           Title Review and Cure. Purchaser shall notify Seller in writing
(the “Title Notice”) within ten (10) business days after the date that Purchaser
has received (or is deemed to have received in the case of a New Survey) both
the Title Commitment (including all documents referred to in the Title
Commitment) and the New Survey, of its disapproval of any title or survey matter
(the “Title Review Period”). If Purchaser fails to deliver a Title Notice to
Seller prior to the expiration of the Title Review Period, Purchaser shall be
deemed to have approved the condition of title (including survey matters) to the
Property as then reflected in the Title Commitment and on the New Survey,
excluding all Monetary Liens (hereinafter defined). Seller shall notify
Purchaser in writing within five (5) business days after its receipt of the
Title Notice, indicating which objections to title (and Survey) Seller will cure
(the “Cure Notice”). If Seller fails to timely deliver the Cure Notice to
Purchaser, Seller shall be deemed to have elected not to cure any of the
objections specified in the Title Notice at or prior to Closing. Seller shall
have no obligation to cure title objections except liens of an ascertainable
amount created by, under or through Seller and any mechanics’ and materialmen’s
liens (or, at Seller’s election, bond around in accordance with applicable State
law and Title Company requirements if the same is being validly contested in
good faith) filed against the Property during the pendency of this Agreement,
unless the same arise by, through or under Purchaser, its employees, agents or
contractors (“Monetary Liens”). Purchaser shall have until five (5) business
days after delivery of the Cure Notice or the date by which Seller has been
deemed to have elected not to cure any of the title objections (other than
Monetary Liens) to provide Seller with written notice indicating that either

(A)         Purchaser waives the objections that Seller has not agreed to cure
(whereby such exceptions shall be deemed Permitted Exceptions); or (B) Purchaser
elects to terminate this Agreement in which event Purchaser shall receive a
prompt refund of the Earnest Money and neither party hereto shall have any
further obligations hereunder except for any indemnity provisions or other
provisions of this Agreement that specifically survive the termination of this
Agreement. If Seller does not receive such a notice from Purchaser then
Purchaser shall be deemed to have elected option (A) above. Seller agrees to
remove any exceptions or encumbrances to title that are created by, under or
through Seller after the date of this Agreement and that are not permitted by
the terms of this Agreement. As used in this Agreement, the term “Permitted
Exceptions” shall mean:

 

(a)          those matters that either are not objected to in writing within the
time period provided in this Section 3.2, or if objected to in writing by
Purchaser, are those which Seller has elected not to remove or cure, excluding
all Monetary Liens, and subject to which Purchaser has elected or is deemed to
have elected to accept the conveyance of the Property;

 

(b)          the lien of all ad valorem real estate taxes and assessments not
yet due and payable as of the Closing, subject to adjustment as herein provided;

 

(c)          local, state and federal laws, ordinances or governmental
regulations, including but not limited to, building and zoning laws, ordinances
and regulations, now or hereafter in effect relating to the Property;

 

(d)          the standard pre-printed exceptions to title customarily excepted
by title companies in similar transactions, excluding such title exceptions as
the Title Company agrees to remove upon receipt of Seller’s executed Seller’s
Affidavit (as hereinafter defined); and

 

(e)          the Tenant’s rights under the Lease.

 

 8 

 

 

3.3           Delivery of Title Policy at Closing. At the Closing, Purchaser
shall have the right to obtain a TLTA form (or other form required by applicable
State law) Owner Policy of Title Insurance (“Title Policy”) issued by the Title
Company, dated the date and time of the recording of the Deed (as hereinafter
defined) in the amount of the Purchase Price, insuring Purchaser as owner of
good and indefeasible fee simple title to the Property, free and clear of all
liens, claims, easements and encumbrances whatsoever, subject only to the
Permitted Exceptions. Seller shall execute, at Closing, an affidavit reasonably
satisfactory to Purchaser and to the Title Company in order for the Title
Company to delete its standard printed exception as to parties in possession,
unrecorded liens, and similar matters (the “Seller’s Affidavit”). The Title
Policy must contain any endorsements that the Title Company has agreed to issue
before the Closing Date if the requirements for issuance are satisfied. The
Title Policy may be delivered after the Closing if at the Closing the Title
Company issues a currently effective, duly executed “marked-up” Title Commitment
and irrevocably commits in writing to issue the Title Policy in the form of the
“marked-up” Title Commitment promptly after the Closing Date.

 

3.4           Title and Survey Costs. The cost of the existing survey has been
previously paid by Seller, and Purchaser shall pay any cost associated with the
New Survey. The basic premium for the Title Policy shall be paid by Seller. Any
amended or additional title insurance coverage related to the Title Policy,
including, without limitation, any premium for extended coverage (such as the
cost for the survey deletion) and the cost for any endorsements to the Title
Policy requested by Purchaser or its lender, shall be paid by Purchaser.

 

ARTICLE 4

 

CONDITIONS TO CLOSING

 

Purchaser shall not be obligated to close this transaction until all of the
following

requirements and conditions have been performed, which constitute material
conditions to Purchaser’s performance hereunder, the failure of any of which
shall entitle Purchaser to exercise the rights set forth in Section 4.3:

 

4.1           No Breach. All of the representations and warranties contained in
Section 6.1 hereof shall be true and correct in all material respects on the
Closing Date, and Seller shall have performed and complied with each of its
covenants pursuant to this Agreement or any Seller Documents (as hereinafter
defined) in all material respects through the Closing.

 

4.2           Title Insurance. The Title Policy shall be as required by Section
3.3 above.

 

4.3           Failure to Satisfy Conditions. If any of the conditions in this
Article 4 are not satisfied by the date stated therein, then Purchaser may, as
its sole and exclusive remedy, (i) terminate this Agreement by written notice to
Seller and receive a refund of all of the Earnest Money from the Title Company
in the manner provided in Section 2.6, in which event all further rights and
obligations of the parties under this Agreement shall terminate; or (ii) waive
such condition (and failure to give notice pursuant to clause (i) above shall
constitute such waiver).

 

 9 

 

 

ARTICLE 5

 

CLOSING

 

5.1           Closing.         The consummation of the transaction contemplated
herein (the “Closing”) shall occur via escrow with the Title Company acting as
closing and escrow agent, with personal attendance not being required, and shall
take place on such date which is fifteen (15) days after expiration of the Due
Diligence Period (the “Closing Date”). In connection with Seller structuring the
disposition of the Property as a like-kind exchange pursuant to Section 10.18(a)
hereof, Seller shall have a one-time right to extend the Closing Date for up to
forty-five

(45) days by providing written notice to Purchaser and the Title Company at
least ten (10) days before the original Closing Date is scheduled to occur.

 

5.2           Seller’s Deliveries in Escrow. At the Closing, Seller shall
deliver to the Title Company the following documents (collectively, the “Seller
Documents”):

 

(a)          Deed. A Special Warranty Deed in the form attached hereto as
Exhibit “C” and incorporated herein by reference for all purposes (the “Deed”),
executed and acknowledged by Seller, conveying to Purchaser good and
indefeasible fee simple title to the Property, subject only to the Permitted
Exceptions.

 

(b)          Bill of Sale. A bill of sale, fully executed and acknowledged by
Seller, in the form attached hereto as Exhibit “D” and incorporated herein by
reference for all purposes, conveying to Purchaser the Personal Property free
and clear of all liens, claims and encumbrances.

 

(c)          General Assignment and Assumption Agreement. A general assignment
and assumption agreement in the form attached hereto as Exhibit “E” and
incorporated herein by reference for all purposes (the “General Assignment”),
conveying to Purchaser, to the extent assignable, the General Intangibles, free
and clear of all liens, claims and encumbrances.

 

(d)          Assignment and Assumption of Lease. An assignment and assumption of
lease in the form attached hereto as Exhibit “F” and incorporated herein by
reference for all purposes (the “Lease Assignment”), transferring all of
Seller’s right, title and interest in and to the Lease to Purchaser.

 

(e)          Authority. Evidence of existence, organization, and authority of
Seller and the authority of the person executing documents on behalf of Seller,
reasonably satisfactory to the Title Company.

 

(f)          FIRPTA. A Foreign Investment in Real Property Tax Act affidavit
executed by Seller. If Seller fails to provide the necessary affidavit and/or
documentation of exemption on the Closing Date, Purchaser may proceed with
withholding provisions as provided by law.

 

(g)          Seller’s Affidavit. The Seller’s Affidavit or similar certification
as may be required by the Title Company to issue the Title Policy.

 

(h)          Tenant Notice Letter. A form letter executed by Seller to advise
the Tenant under the Lease in the form of Exhibit “I” hereto (the “Notice”) of
the sale to Purchaser.

 

(i)          Bring-Down Certificate. A duly executed bring-down certificate
reaffirming that the representations and warranties of Seller are true and
correct in all material respects as of the Closing Date.

 

 10 

 

 

(j)          State Law Disclosures. Such disclosures and reports required by
applicable local law in connection with the conveyance of real property.

 

(k)          Additional Documents. Any additional documents that Purchaser or
the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.

 

5.3           Purchaser’s Deliveries in Escrow. At the Closing, Purchaser shall
deliver to the Title Company the following:

 

(a)          Purchase Price. The Purchase Price, plus or minus applicable
prorations and less a credit for the full amount of the Earnest Money, deposited
by Purchaser with the Title Company in immediate, same day federal funds (all or
any part of which may be the proceeds of a loan) wired for credit into such
account as the Title Company may designate.

 

(b)          General Assignment.         An executed counterpart of the General
Assignment.

 

(c)          Lease Assignment. An executed counterpart of the Lease Assignment.

 

(d)          Notice. An executed counterpart of the Notice.

 

(e)          Authority. Evidence of existence, organization, and authority of
Purchaser and the authority of the person executing documents on behalf of
Purchaser, reasonably satisfactory to the Title Company.

 

(f)          State Law Disclosures. Such disclosures and reports required by
applicable State and local law in connection with the conveyance of real
property.

 

(g)          Additional Documents. Any additional documents that Seller or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement.

 

5.4           Closing Statements/Escrow Fees. At the Closing, Seller and
Purchaser shall execute closing statements consistent with this Agreement in
form required by the Title Company. Seller and Purchaser agree to pay closing
costs as indicated in this Agreement. The Title Company’s escrow fee shall be
paid one-half by Purchaser and one-half by Seller. Purchaser shall be
responsible for any and all costs and expenses associated with (a) third party
reports commissioned by Purchaser in connection with this Agreement, including,
without limitation, pursuant to Section 2.3 hereof, and (b) any transfer,
documentary or other taxes imposed by virtue of the sale of the Property. Except
as otherwise provided for in this Agreement, Seller and Purchaser will each be
solely responsible for and bear all of their own respective expenses, including,
without limitation, expenses of legal counsel, accountants, and other advisors
incurred at any time in connection with pursuing or consummating the transaction
contemplated herein. Any other closing costs not specifically designated as the
responsibility of either Purchaser or Seller in this Agreement shall be paid by
Seller and Purchaser according to the usual and customary allocation of the same
by the Title Company.

 

 11 

 

 

5.5           Possession. At Closing, Seller shall deliver possession of the
Property to Purchaser in the condition existing as of the date of this
Agreement, subject only to the Permitted Exceptions.

 

5.6           Closing Adjustments and Prorations. Except as otherwise provided
in this Section 5.6, all adjustments and prorations to the Purchase Price
payable at Closing shall be computed as of the end of the day preceding the
Closing Date. Seller shall be entitled to receive all revenues and shall be
charged with all expenses relating to the ownership and operation of the
Property through the day preceding the Closing Date. Prior to the Closing,
Seller shall determine the amounts of the prorations in accordance with this
Section 5.6 and shall notify Purchaser thereof. Purchaser shall review and
approve such determination promptly and prior to the Closing, such approval not
to be unreasonably withheld or delayed. Thereafter and on or prior to the
Closing, Seller and Purchaser shall inform the Title Company of such amounts
and, in accordance therewith, the Title Company shall prorate such items between
the parties (and the parties shall deposit funds therefor with the Title Company
or shall instruct the Title Company to debit against sums held by the Title
Company owing to such party) in accordance with this Section 5.6. ch adjustments
and prorations shall include the following:

 

(a)          Rents. Rentals which are payable pursuant to the Lease shall be
prorated on a per diem basis as and when collected. Unpaid and delinquent rent
collected by Seller and Purchaser after the Closing Date shall be delivered as
follows: (i) if Seller collects any unpaid or delinquent rent for the Property,
Seller shall, within fifteen (15) days after the receipt thereof, deliver to
Purchaser any such rent which Purchaser is entitled to hereunder relating to the
Closing Date and any period thereafter, and (ii) if Purchaser collects any
unpaid or delinquent rent from the Property, Purchaser shall, within fifteen
(15) days after the receipt thereof, deliver to Seller any such rent which
Seller is entitled to hereunder relating to the period prior to the Closing
Date. Seller and Purchaser agree that all rent received by Seller or Purchaser
after the Closing Date shall be applied first to current rent and then to
delinquent rent, if any, in the inverse order of maturity. Purchaser will make a
good faith effort after Closing to collect all rents in the usual course of
Purchaser’s operation of the Property, but Purchaser will not be obligated to
institute any lawsuit or other collection procedures to collect delinquent
rents. Seller may attempt to collect any delinquent rents owed Seller and may
institute any lawsuit or collection procedures, but may not evict any Tenant or
terminate such Tenant’s Lease or such Tenant’s right to possession thereunder;
provided, however, that any such lawsuits or collection procedures may not be
commenced until ninety (90) days after the Closing Date.

 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES

 

6.1           Seller’s Representations and Warranties. As a material inducement
to Purchaser to execute this Agreement and consummate this transaction, Seller
represents and warrants to Purchaser that:

 

 12 

 

 

(a)          Organization and Authority. Seller has been duly organized and is
validly existing as a Delaware limited liability company. Seller has the full
right and authority and has obtained any and all consents required therefor to
enter into this Agreement. The persons signing this Agreement on behalf of
Seller are authorized to do so. This Agreement has been, and the documents to be
executed by Seller pursuant to this Agreement, including, without limitation,
the Seller Documents, will be, authorized and properly executed and does and
will constitute the valid and binding obligations of Seller, enforceable against
Seller in accordance with their terms. The execution, delivery and performance
of this Agreement and the Seller Documents by Seller do not and will not
conflict with or result in any breach of the provisions of, or constitute a
default under the articles of incorporation, bylaws, articles of organization,
operating agreement or other governing organizational documents, as the case may
be, of Seller.

 

(b)          Conflicts. There is no agreement to which Seller is a party or, to
Seller’s knowledge, binding on Seller, which is in conflict with this Agreement
or which would be breached by, or would materially impair, Seller’s performance
of this Agreement.

 

(c)          Pending Actions. To Seller’s knowledge, there is no action, lawsuit
or other proceeding pending or threatened against Seller, or the Property or
which challenges or impairs Seller’s ability to execute, deliver or perform this
Agreement or Purchaser’s ability to use the Property for its intended use.

 

(d)          Hazardous Materials. Except as set forth in the Property
Information, Seller has no knowledge of (i) the presence of any Hazardous
Materials (as hereinafter defined) in, on or under the Real Property or (ii) any
noncompliance or violation of Environmental Laws (as hereinafter defined)
related to the Real Property or (iii) any environmental lien, charge,
assessment, or threatened inclusion of the Real Property into any Super Fund
designated cleanup area, or inclusion of the Real Property into any designated
environmental area by any governmental body, entity, or agency. The term
“Environmental Laws” shall include, without limitation, those laws commonly
known as the Clean Air Act, the Clean Water Act, and the Water Quality Act of
1987; the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”); the
Marine Protection, Research, and Sanctuaries Act; the National Environmental
Policy Act; the Noise Control Act; the Occupational Safety and Health Act; the
Resource Conservation and Recovery Act (“RCRA”), as amended by the Hazardous and
Solid Waste Amendments of 1984; the Safe Drinking Water Act; the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), as amended by
the Superfund Amendments and Reauthorization Act, and the Emergency Planning and
Community Right-to-Know Act; the Toxic Substance Control Act (“TSCA”); and the
Atomic Energy Act; as each of the same may be amended, with implementing
regulations and guidelines. Environmental Laws shall also include all state,
regional, county, municipal and other local laws, regulations and ordinances
that are equivalent or similar to the federal laws recited above or purport to
regulate Hazardous Materials. The term “Hazardous Materials” shall include,
without limitation, any hazardous substance, pollutant, or contaminant regulated
under CERCLA; oil and petroleum products and natural gas, natural gas liquids,
liquefied natural gas, and synthetic gas usable for fuel; pesticides regulated
under FIFRA; asbestos, polychlorinated biphenyls, and other substances regulated
under TSCA; source material, special nuclear material, and by-product materials
regulated under the Atomic Energy Act; and industrial process and pollution
control wastes to the extent regulated under applicable Environmental Laws.

 

(e)          Condemnation. To Seller’s knowledge, no condemnation proceedings
are pending or threatened with regard to the Property.

 

 13 

 

 

(f)          Lease. Except for the Lease, there are no parties in possession of
any part of the Property and there are no leases, licenses, subleases, rental,
use or occupancy agreements affecting any part of the Property (excluding
leases, licenses or other agreements relating to medical or other equipment used
by the Tenant). Furthermore, (i) the Tenant under the Lease has not asserted in
writing to Seller any claims, defenses or offsets to rent accruing from and
after the Closing that remain unresolved, (ii) to Seller’s knowledge, no
material default, delinquency or breach exists on the part of the Tenant under
the Lease beyond any applicable cure period, (iii) all rents due under the Lease
as of the Effective Date have been paid, (iv) no rentals or other amounts due
under the Lease have been paid more than one (1) month in advance and (v) all
security and other deposits of any type required under the Lease has been paid
in full and are being held by Seller. Seller has no knowledge of any pending or
threatened litigation by the Tenant under the Lease against the Seller with
regard to the Lease. There are no leasing commissions due and payable with
regard to the Lease. There are no material defaults or breaches on the part of
the landlord under the Lease.

 

(g)          Violations. As of the Effective Date Seller has not received from
any governmental authority verbal or written notice of any material violation of
any laws, rules, regulations, codes, statutes or ordinances applicable (or
alleged to be applicable) to the Real Property, or any part thereof, that has
not been corrected, except as may be reflected by the Property Information or
otherwise disclosed in writing to Purchaser.

 

(h)          Licenses. Seller has not received written notice that the Tenant’s
operation of business at the Property is in violation of any restriction or
other rules, regulations, statutes, ordinances or requirements or any judgments,
decrees, writs, injunctions or orders of any Governmental Authority (as defined
below) in effect as of the date hereof, or as enacted or amended from time to
time after the Effective Date (collectively, “Applicable Laws”) in connection
with any permits, licenses, Government Program (as defined below) provider
agreements, and other authorizations required by Governmental Authorities in
connection with the ownership, maintenance, and operation of the Property
(collectively, the “Licenses”). The term “Governmental Authority” and
collectively, “Governmental Authorities” as used herein shall include any
federal, state, municipal, foreign or other governmental or regulatory
authority. The term “Government Program” as used herein shall include all third
party payors, including Medicare, Medicaid, CHAMPUS, TRICARE and other federal,
state or local governmental reimbursement programs, or successor programs to any
of the foregoing.

 

(i)          No Defaults. To Seller’s knowledge, the execution, delivery and
performance of this Agreement and any of the Seller Documents by Seller do not
and will not violate any restriction to which Seller is subject or, with or
without the giving of notice, the passage of time, or both, violate (or give
rise to any right of termination, cancellation or acceleration under) any
mortgage, deed of trust, license, lease, indenture or other material agreement
or instrument, whether oral or written, to which Seller is a party, or by which
it or any of the Property are bound, which will not be fully satisfied, assigned
or terminated on or prior to Closing as a result of the transactions
contemplated in this Agreement, or result in the termination of any such
instrument or termination of any provisions in such instruments, or result in
the creation or imposition of any lien, charge or encumbrance upon any of the
Property.

 

 14 

 

 

(j)          Title to Property and Related Matters.

 

i          To Seller’s knowledge, except as may be set forth in the Property
Information, the Title Commitment or New Survey, there are no violations of any
covenants or restrictions encumbering the Property. Seller has no knowledge of
any agreements, documents or instruments that are not recorded among the land
records but that affect the title to the Property and are intended to run with
the land.

 

ii          To Seller’s knowledge, there are no pending rezoning or other
pending land use actions affecting the Property or any properties in the
immediate vicinity of the Property. Seller has not received written notice of
and has no knowledge of any threatened or contemplated rezoning or other land
use actions affecting or which will affect the Property, including, without
limitation, on properties in the immediate vicinity of the Property.

 

iii          At the Closing, Seller shall not be indebted to any contractor,
laborer, mechanic, materialman, architect or engineer for work, labor or
services performed or rendered, or for materials supplied or furnished, in
connection with the Property for which any such person could lawfully claim a
lien against the Property.

 

(k)          Contracts.         Seller does not have any outstanding contracts
for capital expenditures or other improvements or repairs relating to the
Improvements or the Property.

 

(l)          Unaffiliated. Seller is not controlling, controlled by, or under
common control with Tenant or Guarantor.

 

(m)          Purchase Rights. Except as set forth in the Lease, to Seller’s
knowledge, no party has a purchase option, right of first refusal or other right
to purchase the Property.

 

When used herein, the phrase “to Seller’s knowledge” or derivations thereof
shall mean the current actual knowledge of Norman Livingston, acting in his
capacities as President, Secretary and Treasurer of Seller (the “Seller
Representative”). Purchaser acknowledges that the Seller Representative is named
solely for the purpose of defining and limiting the scope of Seller’s knowledge,
and no Seller Representative shall have any personal liability under this
Agreement.

 

Notwithstanding the foregoing provisions of this Section 6.1, in the event that
(a) any of Seller’s representations is made “to the knowledge of Seller” and (b)
subsequent to the Effective Date information (collectively, the “New
Information”) is discovered and presented to Seller, which New Information, if
in the possession of Seller on the date hereof, would have rendered such
Seller’s representation false in a material respect (i.e., if Seller had actual
knowledge of the New Information on the Effective Date then such Seller’s
representation, as made by Seller, would have been false in a material respect)
then, provided that Seller discloses such New Information to Purchaser prior to
the Closing Date: (i) such Seller’s representation shall be deemed to have been
remade as of the date such disclosure is made to take such New Information into
account, and (ii) such remaking of such Seller’s representation shall not be
deemed a breach of such Seller’s representation by Seller; provided, however,
that such remaking of such Seller’s representation shall give the Purchaser the
right to terminate this Agreement, so long as written notice of the same is
delivered within three (3) days after Purchaser’s receipt of the New Information
and, in such event, Purchaser shall be entitled to a refund of the Earnest Money
as its sole and exclusive remedy.

 

 15 

 

 

The representations and warranties set forth in Section 6.1 are made as of the
Effective Date and, except where expressly limited to the Effective Date, are
remade as of the Closing Date and shall not be deemed to be merged into or
waived by the instruments of Closing, but shall survive the Closing for a period
of one (1) year (the “Survival Period”). Purchaser shall have the right to bring
an action against Seller on the breach of a representation or warranty
hereunder, but only on the following conditions: (i) Purchaser first learns of
the breach after Closing and delivers written notice containing a description of
the specific nature of such breach to the breaching party within the Survival
Period and commences such action for breach within two (2) years of Closing, and
(ii) Purchaser shall not have the right to bring a cause of action for a breach
of a representation or warranty unless the damage to Purchaser on account of
such breach (individually or when combined with damages from other breaches)
equals or exceeds

$50,000.00. Seller shall not have any liability after Closing for the breach of
a representation or warranty hereunder of which the Purchaser had knowledge as
of Closing. The provisions of this Section 6.1 shall survive the Closing.
Seller’s aggregate liability to Purchaser for breaches of the representations
and warranties set forth in this Section 6.1 shall not exceed the amount of One
Million Dollars ($1,000,000.00) (the “Cap”), it being agreed that in no event
shall Seller’s aggregate liability for such breaches exceed the amount of the
Cap.

 

6.2           Purchaser’s Representations and Warranties. As a material
inducement to Seller to execute this Agreement and consummate this transaction,
Purchaser represents and warrants to Seller that:

 

(a)          Organization and Authority. Purchaser has been duly organized and
is validly existing as a Maryland corporation and has full power and authority
to own property and to carry on its business as it is now being conducted. The
persons signing this Agreement on behalf of Purchaser are authorized to do so.
This Agreement has been authorized and properly executed and does and will
constitute the valid and binding obligations of Purchaser, enforceable against
Purchaser in accordance with their terms.

 

(b)          Conflicts. There is no agreement to which Purchaser is a party or,
to Purchaser’s actual knowledge, binding on Purchaser which is in conflict with
this Agreement or which would be breached by, or would materially impair,
Purchaser’s performance of this Agreement.

 

(c)          Pending Actions. There is no action or proceeding pending or, to
Purchaser’s knowledge, threatened against Purchaser or the Property or which
challenges or impairs Purchaser’s ability to execute, deliver or perform this
Agreement.

 

(d)          Commissions. Purchaser has not dealt with any real estate brokers,
salespersons or finders in connection with this transaction that would give rise
to any liability or obligation to any party hereunder except as set forth in
Section 10.2.

 

 16 

 

 

The representations and warranties set forth in Section 6.2 are made as of the
Effective Date and, except where expressly limited to the Effective Date, are
remade as of the Closing Date and shall not be deemed to be merged into or
waived by the instruments of Closing, but shall survive the Closing until the
expiration of the Survival Period. Seller shall have the right to bring an
action against Purchaser on the breach of a representation or warranty
hereunder, but only on the following conditions: (i) Seller first learns of the
breach after Closing and delivers written notice containing a description of the
specific nature of such breach to the breaching party within the Survival Period
and commences such action for breach within two (2) years of Closing, and (ii)
Seller shall not have the right to bring a cause of action for a breach of a
representation or warranty unless the damage to Seller on account of such breach
(individually or when combined with damages from other breaches) equals or
exceeds $50,000.00. Purchaser shall not have any liability after Closing for the
breach of a representation or warranty hereunder of which the Seller had
knowledge as of Closing. The provisions of this Section 6.2 shall survive the
Closing.

 

ARTICLE 7

 

CONDEMNATION

 

7.1           Condemnation. In the event of any threatened, contemplated,
commenced or consummated proceedings in eminent domain prior to the Closing
(notice of which shall be given to Purchaser by Seller immediately) respecting
any material portion of the Property, Purchaser may, at its option, by notice to
Seller given within ten (10) days after Purchaser is notified of such actual or
possible proceedings (but before the Closing): (i) unilaterally terminate this
Agreement and all of the Earnest Money shall be immediately returned to
Purchaser and all further rights and obligations of the parties under this
Agreement shall terminate except as otherwise provided herein; or (ii) proceed
under this Agreement, in which event Seller shall, at the Closing, assign or
cause the owner of the Property to assign to Purchaser its entire right, title
and interest in and to any condemnation award, and Purchaser shall have the
right during the pendency of this Agreement to assist in the negotiations and
otherwise deal with the condemning authority in respect of such matter.

 

7.2           Casualty Loss. If, prior to the Closing Date, all or part of the
Property is damaged by fire or by any other cause whatsoever, Seller shall
promptly give Purchaser written notice of such damage, and the Closing Date
shall be extended, if necessary, to provide sufficient time for Seller to
determine the cost of repairing said damage. If the cost of repairing such
damage is not in excess of Five Hundred Thousand and No/100 Dollars
($500,000.00) (as determined by Seller’s independent insurer), then (a)
Purchaser shall receive at the Closing, to the extent such sums have not been
expended on repair work, the amount of the deductible plus an assignment of all
insurance proceeds payable as a result of such loss, (b) this Agreement shall
continue in full force and effect with no reduction in the Purchase Price, and
(c) Seller shall have no obligation to repair such damage. If the cost of
repairing damage from such casualty is greater than Five Hundred Thousand and
No/100 Dollars ($500,000.00) (as determined by Seller’s independent insurer),
then Purchaser shall have the right, for a period of ten (10) days from the date
of notice of the amount of damage caused by the casualty to terminate this
Agreement by giving written notice of termination to Seller within such period,
and, if necessary, the Closing Date will be extended to allow Purchaser such ten
(10) day period. Upon such termination, the Earnest Money (less the Independent
Contract Consideration) shall be returned to Purchaser and the parties hereto
shall be released of any further liability hereunder except as otherwise
provided herein. If Purchaser fails to notify Seller within such period of
Purchaser’s exercise of its right to terminate this Agreement, then Purchaser
shall proceed to Closing and, to the extent such sums have not been expended on
repair work, all insurance proceeds received by Seller as a result of such
casualty loss plus the amount of the deductible shall be paid to Purchaser at
the Closing. If such proceeds have not yet been received by Seller, then
Seller’s rights to such proceeds shall be assigned to Purchaser at the Closing
upon payment of the full Purchase Price to Seller by Purchaser less the amount
of Seller’s deductible and Seller shall have no obligation to repair such
damage.

 

 17 

 

 

ARTICLE 8

 

REMEDIES

 

8.1           Earnest Money as Liquidated Damages. If all of the conditions to
Purchaser’s obligation to purchase the Property have been satisfied or waived or
deemed waived by Purchaser and if Purchaser should fail to consummate this
transaction for any reason other than Seller’s default, or the exercise by
Purchaser of an express right of termination granted herein, or if Purchaser
otherwise defaults in any of its obligations hereunder prior to the Closing,
Seller’s sole and exclusive remedy in such event shall be to terminate this
Agreement and to retain the Earnest Money as liquidated damages, Seller waiving
all other rights or remedies in the event of such default by Purchaser. The
parties acknowledge that Seller’s actual damages in the event of a default by
Purchaser under this Agreement will be difficult to ascertain, and that such
liquidated damages represent the parties’ best estimate of such damages.

 

8.2           Purchaser’s Damages. In the event the sale of the Property as
contemplated hereunder is not consummated due to Seller’s default hereunder and
such default continues for more than ten (10) days after written notice from
Purchaser, Purchaser shall be entitled, as its sole remedy, either (a) to
receive the return of all of the Earnest Money, which return shall operate to
terminate this Agreement and release Purchaser and Seller from any and all
liability hereunder, and be reimbursed from Seller concurrently with such
termination the actual documented out-of-pocket expenses incurred by Purchaser
and paid (i) to Purchaser’s outside attorneys in connection with the negotiation
of this Agreement, (ii) to unrelated and unaffiliated third party consultants in
connection with the performance of examinations, inspections and/or
investigations pursuant to this Agreement, and (iii) to Purchaser’s lender in
connection with the financing of this transaction, all such items in (i), (ii)
and (iii) above shall not exceed the maximum amount of $300,000.00, or (b) to
enforce specific performance of Seller’s obligation to convey the Property to
Purchaser in accordance with the terms of this Agreement. Purchaser expressly
waives its rights to seek damages in the event of Seller’s default hereunder.
Except as set forth in this Section 8.2, Purchaser shall be deemed to have
elected to terminate this Agreement and receive back all of the Earnest Money if
Purchaser fails to file suit for specific performance against Seller in a court
having jurisdiction in the county and state in which the Property is located, on
or before two (2) years following the date upon which Closing was to have
occurred.

 

8.3           Indemnity. Notwithstanding Sections 8.1 and 8.2 hereof, in no
event shall the provisions of Sections 8.1 and 8.2 limit the damages recoverable
by either party against the other party due to the other party’s obligation to
indemnify such party in accordance with this Agreement.

 

 18 

 

 

ARTICLE 9

 

SELLER’S COVENANT

 

9.1           No Conveyance. Except as Purchaser may otherwise consent in
writing, until the Closing Date, unless this Agreement is sooner terminated,
Seller shall not grant to any third party any interest in the Property or any
part thereof or further voluntarily sell or encumber the Property or any part
thereof.

 

9.2           No Solicitation. After the Effective Date and before the Closing
Date, Seller shall not directly or indirectly, through any officer, director,
employee, agent or otherwise, solicit, initiate or encourage submission of
proposals or offers from any person relating to any acquisition of all or any
portion of the Property, or any assets of or equity interest in Seller or any
business combination involving Seller, or furnish to any other person any
information with respect to, or otherwise cooperate in any way with, or assist
or participate in, facilitate, or encourage, any effort or attempt by any other
person to do or seek any of the foregoing.

 

ARTICLE 10

 

MISCELLANEOUS

 

10.1         Commissions. If and only if, this transaction is closed, Seller
shall pay to Jones Lang LaSalle (the “Broker”) a sales commission pursuant to a
separate commission agreement between Seller and Broker. Purchaser shall not be
liable or responsible for any brokerage fees or commissions to Broker. If this
transaction fails to close for any reason, including the default of either
party, no commission shall be deemed to have been earned by or payable to
Broker. Each of the parties represents to each other that it has not retained or
used the services of a broker or agent in connection with this transaction other
than Broker. Each party agrees to indemnify and hold the other harmless from any
claims of any other brokers or agents for fees or commissions arising out of
this transaction attributable to a breach by such party of its representation in
the immediately preceding sentence.

 

10.2         Parties Bound. This Agreement may not be assigned by Purchaser
directly or indirectly (including changes in control of Purchaser) to any party
without the prior written consent of Seller; provided that Purchaser may assign
its rights under this Agreement to an affiliate of Purchaser without obtaining
Seller’s consent so long as Purchaser gives Seller and the Title Company written
notice of any such assignment at least five (5) days prior to the Closing Date.
For the purpose of this Section 10.2, an “affiliate of Purchaser” shall mean any
entity controlling, controlled by, or under common control with Purchaser.
Subject to the foregoing, this Agreement and all provisions hereof, including,
without limitations, all representations and warranties made hereunder, shall
extend to, be obligatory upon and inure to the benefit of the respective heirs,
devisees, legal representatives, successors, assigns, and beneficiaries of the
parties hereto. No assignment by either party shall relieve such party of any
obligation under this Agreement whether arising before or after such assignment.

 

 19 

 

 

10.3         Headings. The article and paragraph headings of this Agreement are
for convenience only and do not limit or enlarge the scope or meaning of the
language hereof.

 

10.4         Provisions Survive. The provisions of this Agreement that
contemplate performance after Closing shall survive the Closing and shall not be
merged into the instruments of Closing.

 

10.5         Invalidity and Waiver. If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and effect shall be given
to the intent manifested by the portion held invalid or inoperative. The failure
by either party to enforce against the other any term or provision of this
Agreement shall be deemed not to be a waiver of such party’s right to enforce
against the other party the same or any other such term or provision.

 

10.6         Governing Law/Jurisdiction/Venue/Jury Waiver. This Agreement shall
be construed and the rights and obligations of Seller and Purchaser hereunder
determined in accordance with the internal laws of the State of Texas without
regard to the principles of choice of law or conflicts of law. In recognition of
the benefits of having any disputes with respect to this Agreement resolved by
an experienced and expert person, Seller and Purchaser hereby agree that any
suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by any party on or with respect to this Agreement or which in any way
relates, directly or indirectly, to this Agreement or any event, transaction, or
occurrence arising out of or in any way connected with this Agreement or the
Property, or the dealings of the parties with respect thereto, shall be tried
only by a court and not by a jury. THE PARTIES HERETO, TO THE FULL EXTENT
PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON
THE ADVICE OF COMPETENT COUNSEL, (A) SUBMIT TO PERSONAL JURISDICTION IN THE
STATE OF TEXAS OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR
RELATING TO THIS AGREEMENT, (B) AGREE THAT ANY SUCH ACTION, SUIT OR PROCEEDING
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN HARRIS
COUNTY, TEXAS, (C) SUBMIT TO THE JURISDICTION OF SUCH COURTS, AND, (D) TO THE
FULLEST EXTENT PERMITTED BY LAW, AGREE THAT NONE OF THEM WILL BRING ANY ACTION,
SUIT OR PROCEEDING IN ANY OTHER FORUM. EACH PARTY HEREBY EXPRESSLY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR PROCEEDING.

 

10.7         No Third Party Beneficiary. This Agreement is not intended to give
or confer any benefits, rights, privileges, claims, actions or remedies to any
person or entity as a third party beneficiary, decree, or otherwise.

 

10.8         Entirety and Amendments. This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property. This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought.

 

 20 

 

 

10.9         Execution in Counterparts. For the convenience of the parties any
number of counterparts hereof may be executed, and each such executed
counterpart shall be deemed an original, and all such counterparts together
shall constitute one and the same instrument. Facsimile or .PDF transmission of
an executed counterpart of this Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart, and such facsimile or .PDF signatures
shall be deemed original signatures for purposes of enforcement and construction
of this Agreement.

 

10.10       Further Assurances. In addition to the acts and deeds recited herein
and contemplated to be performed, executed and/or delivered by Seller to
Purchaser at the Closing, Seller agrees to perform, execute and/or deliver or
cause to be delivered, executed and/or delivered, but without any obligation to
incur any additional liability or expense, after the Closing any and all further
acts, deeds and assurances as may be reasonably necessary to consummate the
transactions contemplated hereby and/or to further perfect and deliver to
Purchaser the conveyance, transfer and assignment of the Property and all rights
related thereto. This Section shall survive Closing.

 

10.11       Time. Time is of the essence in the performance of each and every
term, condition and covenant contained in this Agreement.

 

10.12       Attorneys’ Fees. Should either party employ attorneys to enforce any
of the provisions hereof, the party losing in any final judgment agrees to pay
the prevailing party all reasonable costs, charges and expenses, including
reasonable attorneys’ fees, expended or incurred in connection therewith.

 

10.13       Use of Pronouns. The use of the neuter singular pronoun to refer to
Seller and Purchaser shall be deemed a proper reference, even though Seller or
Purchaser may be an individual, partnership or a group of two or more
individuals. The necessary grammatical changes required to make the provisions
of this Agreement apply in the plural sense where there is more than one seller
or purchaser and to either partnerships or individuals (male or female) shall in
all instances be assumed as though in each case fully expressed.

 

10.14       Notices. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the following address:

 

If to Purchaser: Global Medical REIT Inc. 4800 Montgomery Lane, Suite 450
Bethesda, Maryland 20814 Fax: 202 380 0891 Email: AlfonzoL@GlobalMedicalREIT.com

 

 21 

 

 

 

With a copy to:

Bradley Arant Boult Cummings LLP

1600 Division Street, Suite 700

Nashville, TN 37203

Attn: Ann Peldo Cargile

Fax: 615-252-2373

Email: acargile@bradley.com

    If to Seller:

Norvin Healthcare Properties

805 Third Avenue, 18th Floor

New York, New York 10022

Attn: Norman K. Livingston

Telephone: (212) 542-4121

Telefax: (212) 838-7191

e-Mail: norm@norvin.com

    With a copy to:

Darren Inoff, Esq.

King & Spalding LLP

1100 Louisiana Street

Suite 4000

Houston, Texas 77002

Telephone: (713) 751-3256

Telefax: (713) 751-3290

e-Mail: dinoff@kslaw.com

 

Any such notices shall be either (i) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered on or upon the earlier
of (a) the day said notice is actually received, or (b) the third business day
after deposit, postage prepaid in the U.S. Mail, (ii) sent by overnight delivery
using a nationally recognized overnight courier, in which case it shall be
deemed delivered on the day after deposit with such courier, (iii) sent by
telefax, in which case notice shall be deemed delivered upon confirmed
transmission of such notice, (iv) sent by personal delivery, or (v) by email, in
which case notice shall be deemed delivered upon receipt of same. The above
addresses may be changed by written notice to the other party; provided,
however, that no notice of a change of address shall be effective until actual
receipt of such notice.

 

10.15       Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

 

10.16       Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the designed period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday (such day which is neither Saturday, Sunday or
legal holiday, a “business day”), in which event the period shall run until the
end of the next day which is neither a Saturday, Sunday, or legal holiday, in
the state in which the Property is located.

 

 22 

 

 

10.17       No Waiver. Except as otherwise expressly provided herein, no waiver
by Purchaser of any of its rights under this Agreement shall be valid unless in
writing signed by Purchaser.

 

10.18       Section 1031 Exchange.

 

(a)          Seller may structure the disposition of the Property as a like-kind
exchange under Internal Revenue Code Section 1031 at Seller’s sole cost and
expense. Purchaser shall reasonably cooperate therein, provided that Purchaser
shall incur no material costs, expenses or liabilities in connection with
Seller’s exchange. Seller shall indemnify, defend and hold Purchaser harmless
therefrom and Purchaser shall not be required to take title to or contract for
purchase of any other property. If Seller uses a qualified intermediary to
effectuate the exchange, any assignment of the rights or obligations of Seller
hereunder shall not relieve, release or absolve Seller of its obligations to
Purchaser.

 

(b)          Purchaser may structure the disposition of the Property as a
like-kind exchange under Internal Revenue Code Section 1031 at Purchaser’s sole
cost and expense. Seller shall reasonably cooperate therein, provided that
Seller shall incur no material costs, expenses or liabilities in connection with
Purchaser’s exchange. Purchaser shall indemnify, defend and hold Seller harmless
therefrom and Seller shall not be required to take title to or contract for
purchase of any other property. If Purchaser uses a qualified intermediary to
effectuate the exchange, any assignment of the rights or obligations of
Purchaser hereunder shall not relieve, release or absolve Purchaser of its
obligations to Seller.

 

10.19       Confidentiality.

 

(a)          Prior to Closing, Purchaser and Seller shall each maintain as
confidential any and all material obtained about the other or, in the case of
Purchaser, about the Property, this Agreement or the transactions contemplated
hereby, and shall not disclose such information to any third party. Except as
may be required by law, Purchaser will not divulge any such information to other
persons or entities, including, without limitation, appraisers, real estate
brokers, or competitors of Seller. Notwithstanding the foregoing, Purchaser
shall have the right to disclose information with respect to the Property to its
officers, directors, employees, attorneys, accountants, environmental auditors,
appraisers, engineers, potential lenders, and permitted assignees under this
Agreement and other consultants to the extent necessary for Purchaser to
evaluate its acquisition of the Property provided that all such persons are told
that such information is confidential and agree to keep such information
confidential. The foregoing restrictions shall not apply to; (i) information
that was in Purchaser’s possession prior to disclosure by Seller; or (ii)
information that is a matter of public knowledge or which has heretofore been or
is hereafter published in any publication for public distribution or filed as
public information with any governmental authority or disclosed pursuant to
applicable law, order, subpoena or demand of any governmental authority
(including any disclosure deemed necessary or advisable by Purchaser’s parent
company pursuant to applicable securities laws or otherwise on account of such
parent being a publicly traded entity) or as is necessary to be disclosed to
lessors, lenders, governmental authorities, Purchaser and Purchaser’s employees
and third parties in order to consummate this transaction).

 

 23 

 

 

(b)          After Closing, Seller and Purchaser each shall maintain the
confidentiality of this sale and purchase and shall not, except as required by
law or governmental regulation applicable to the Property and except in
connection with any action or suit under this Agreement, disclose the terms of
this Agreement or of such sale and purchase to any third parties whomsoever
other than investors or prospective investors in Seller or Purchaser and such
other persons whose assistance is required in carrying out the terms of this
Agreement. Seller and Purchaser shall not at any time announce the sale, issue a
press release or otherwise communicate with media representatives regarding this
sale and purchase unless such release or communication has received the prior
approval of Seller and Purchaser.

 

10.20       Publicity. No party shall issue any press release or public
announcement relating to the subject matter of this Agreement without the prior
written approval of the other parties, which approval shall not be unreasonably
withheld or delayed; provided, however, that any party may make the following
public disclosure (without the consent of the other party): if prior to Closing,
such disclosure it believes in good faith is required by applicable law or stock
market rule.

 

[END OF TEXT]

 

 24 

 

 

SIGNATURE PAGE TO
PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
NORVIN AUSTIN REHAB LLC
AND
GLOBAL MEDICAL REIT INC.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

  “Seller”       NORVIN AUSTIN REHAB LLC,   a Delaware limited liability company
        By: /s/ Norman Livingston   Name: Norman Livingston   Title: Manager    
  “Purchaser”       GLOBAL MEDICAL REIT INC.,   a Maryland corporation        
By: /s/ David Young   Name: David Young   Title: Chief Executive Officer

 

 

 

 

TITLE COMPANY’S AGREEMENT AND RECEIPT:

 

On this 5th day of July, 2017 (the “Effective Date”), Commonwealth Land Title
Insurance Company, as the Title Company named in the foregoing Agreement, hereby
acknowledges receipt of (i) counterparts of this Agreement executed by Seller
and Purchaser and

(ii) the sum of $300,000.00 in cash or immediately available federal funds as
the Earnest Money deposit required under Section 1.3 of this Agreement and
hereby agrees to act as Title Company in strict accordance with the terms of
this Agreement.

 

  COMMONWEALTH LAND TITLE INSURANCE COMPANY         By: /s/ L.I. Pangilinan  
Name:  L. Irene Pangilinan     As Agent for the Title Company

 

 A - 1 

 

 

EXHIBIT A

 

PROPERTY

 

Lots 1 and 2, Block A, Triangle Tract 2 Subdivision, a subdivision in Travis
County, Texas, according to the map or plat thereof recorded under Document No.
201100056, Official Public Records, Travis County, Texas.

 

 A - 1 

 

 

EXHIBIT B

 

PERSONAL PROPERTY

 

None

 

 B - 1 

 

 

EXHIBIT C

 

FORM OF SPECIAL WARRANTY DEED

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

 

SPECIAL WARRANTY DEED

 

THE STATE OF TEXAS §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF TRAVIS §  

 

That NORVIN AUSTIN REHAB LLC, a Delaware limited liability company (“Grantor”),
for and in consideration of the sum of $10 and other good and valuable
consideration to it in hand paid by [______________________], a Delaware limited
liability company (“Grantee”), the receipt and sufficiency of which are hereby
acknowledged, has GRANTED, BARGAINED, SOLD and CONVEYED and by these presents
does GRANT, BARGAIN, SELL and CONVEY unto the Grantee, whose address is c/o
Global Medical REIT Inc., 4800 Montgomery Lane, Suite 450, Bethesda, MD 20814,
the property described on Exhibit A attached hereto (the “Land”) together with
(i) any and all appurtenances belonging or appertaining thereto; (ii) any and
all improvements located thereon; (iii) any and all appurtenant easements or
rights of way affecting said real property and any of Grantor’s rights to use
same; (iv) any and all rights of ingress and egress to and from said real
property and any of Grantor’s rights to use same; (v) all minerals, oil, gas,
and other hydrocarbon substances thereon, (vi) all air, riparian, development,
utility, and solar rights related thereto, (vii) any and all rights to the
present or future use of wastewater, wastewater capacity, drainage, water or
other utility facilities to the extent same pertain to or benefit said real
property or the improvements located thereon, including without limitation, all
reservations of or commitments or letters covering any such use in the future,
whether now owned or hereafter acquired; and (viii) all right, title and
interest of Grantor, if any, in and to (a) any and all roads, streets, alleys
and ways (open or proposed) affecting, crossing, fronting or bounding said real
property, including any awards made or to be made relating thereto including,
without limitation, (b) any unpaid awards or damages payable by reason of
damages thereto or by reason of a widening of or changing of the grade with
respect to preceding items (a), (c) any and all strips, gores or pieces of
property abutting, bounding or which are adjacent or contiguous to said real
property (whether owned or claimed by deed, limitations or otherwise), (d) any
and all air rights relating to said real property and (e) any and all
reversionary interests in and to said real property (said real property together
with any and all of the related improvements, appurtenances, rights and
interests referenced in items (i) through (viii) above are herein collectively
referred to as the “Property”). Notwithstanding anything contained herein to the
contrary, however, with respect to the rights and interests described in (iv),
(v), (vii) and (viii) directly above, Grantor is hereby only granting, selling
and conveying any of Grantor’s right, title and interest in and to same without
warranty (whether statutory, express or implied).

 

 C - 1 

 

  

TO HAVE AND TO HOLD the Property together with all and singular the rights and
appurtenances thereto in anywise belonging, unto Grantee, its successors and
assigns, forever, subject to the restrictions set forth hereinafter and the
other matters described on Exhibit B attached hereto (collectively, the
“Permitted Exceptions”); and Grantor does hereby bind itself and its successors,
to warrant and forever defend all and singular the Land, subject to Permitted
Exceptions unto Grantee, its successors and assigns, against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through or under Grantor, but not otherwise (the “Warranty of Title”).

 

This conveyance is made on an “As Is”, “Where Is” and “With All Faults” basis.
The Property is sold in its present condition, AS IS and no warranties, express
or implied, are made or inferred by virtue of this conveyance, except for the
Warranty of Title and those representations and warranties with respect to the
Property made by Grantor to Grantee in that certain Purchase and Sale Agreement
dated June , 2017.

 

All ad valorem taxes and assessments for the Property for the year in which this
Deed is executed have been prorated by the parties hereto and Grantee hereby
expressly assumes liability for the payment thereof. If such proration was based
upon an estimate of such taxes and assessments for such year, then upon demand
the parties hereto shall promptly and equitably adjust all such taxes and
assessments as soon as actual figures for the Property for such year are
available.

 

[END OF TEXT]

 

 C - 2 

 

 

EXECUTED on the date of the acknowledgment set forth below to be effective for
all purposes as of the______ day of__________ , 2017.

 

  NORVIN AUSTIN REHAB LLC,   a Delaware limited liability company         By:  
  Name:     Title:  

 

THE STATE OF _________________________ §   § COUNTY OF
___________________________ §

 

This instrument was acknowledged before me on the______ day of____________ ,
2017, by _______________________,_______________________of Norvin Austin Rehab
LLC, a Delaware limited liability company, on behalf of said limited liability
company.

 

      Notary Public in and for the State of____________________       My
Commission Expires:_____________________________

 

 C - 3 

 

 

EXHIBIT A TO FORM OF SPECIAL WARRANTY DEED

 

LEGAL DESCRIPTION OF THE LAND

 

 C - 4 

 

 

EXHIBIT B TO FORM OF SPECIAL WARRANTY DEED

 

PERMITTED EXCEPTIONS

 

 C - 5 

 

 

EXHIBIT D

 

FORM OF BILL OF SALE

 

BILL OF SALE

 

THE STATE OF TEXAS §     § KNOW ALL MEN BY THESE PRESENTS: COUNTY OF TRAVIS §  

 

THAT NORVIN AUSTIN REHAB LLC, a Delaware limited liability company (“Seller”),
for and in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration to Seller in hand paid by______________, a ____________
(“Purchaser”), the receipt of which is hereby acknowledged, has Sold, Delivered
and Assigned, and by these presents does Sell, Deliver and Assign, unto
Purchaser all of its right, title and interest in and to the following described
property, to-wit:

 

All tangible personal property owned by Seller and located on, used in
connection with the management, operation, or repair of the Real Property (as
defined in the Agreement) or attached to the Real Property (“Personal
Property”), which personal property specifically excludes the personal property
listed on Exhibit A attached hereto and made a part hereof for all purposes.

 

TO HAVE AND TO HOLD the Personal Property unto Purchaser and Purchaser’s
successors and assigns forever.

 

PURCHASER ACKNOWLEDGES AND AGREES THAT THE PERSONAL PROPERTY IS CONVEYED “AS IS,
WHERE IS” AND IN ITS PRESENT CONDITION WITH ALL FAULTS, AND THAT SELLER HAS NOT
MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR
FUTURE, WITH RESPECT TO THE NATURE, QUALITY OR CONDITION OF THE PERSONAL
PROPERTY, THE INCOME TO BE DERIVED THEREFROM, OR THE QUALITY, ENFORCEABILITY,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE PERSONAL PROPERTY,
except for a Warranty of Title and those representations and warranties made by
Seller to Purchaser in that certain Purchase and Sale Agreement dated June ,
2017 (the “Agreement”).

 

Notwithstanding the foregoing to the contrary, Seller warrants that as of the
execution date of this Bill of Sale, it is the owner of the Personal Property,
that the Personal Property is free from all liens and encumbrances, and that
Seller has the right to transfer title and deliver possession of the Personal
Property to the Purchaser.

 

[SIGNATURE PAGE FOLLOWS]

 

 D - 1 

 

 

EXECUTED this______ day of________ , 2017.

 

  SELLER:       NORVIN AUSTIN REHAB LLC,   a Delaware limited liability company
        By:     Name:     Title:  

 

 D - 2 

 

 

EXHIBIT A TO FORM OF BILL OF SALE

 

LEGAL DESCRIPTION

 

 D - 3 

 

 

EXHIBIT B TO FORM OF BILL OF SALE

 

EXCLUDED PERSONAL PROPERTY

 

 D - 4 

 

 

EXHIBIT E

 

FORM OF GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT

 

GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THE STATE OF TEXAS §   § COUNTY OF TRAVIS §

 

THIS GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”), made
effective as of the ______ day of______________ , 2017, by and between NORVIN
AUSTIN REHAB LLC, a Delaware limited liability company (“Assignor”), and
__________________, a_____________(“Assignee”).

 

RECITALS:

 

Assignor has this day conveyed the real property (and improvements thereon)
described on Exhibit A attached hereto and made a part hereof (such real
property and improvements being hereinafter called the “Premises”) to Assignee.
Assignor desires to convey all of its right, title and interest in and to the
incidental rights and appurtenances relating to the Premises as more fully
described below.

 

AGREEMENTS:

 

For and in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor does hereby GRANT, BARGAIN, SELL, CONVEY, ASSIGN,
TRANSFER, SET-OVER and DELIVER unto Assignee, its successors and assigns, all of
Assignor’s right, title and interest in and to the following (collectively, the
“Assigned Property”): All permits, licenses, certificates of occupancy,
warranties, telephone exchange numbers, architectural or engineering plans and
specifications and governmental approvals which relate to the Premises, the
improvements or the personal property located thereon or related thereto.

 

TO HAVE AND TO HOLD the above rights and interests unto Assignee, its successors
and assigns, forever and Assignor does hereby bind itself and its successors and
assigns, to warrant and forever defend, all and singular the rights of Assignor
under the above described interests unto Assignee, its successors and assigns,
against every person whomsoever lawfully claiming or to claim same or any part
thereof by, through or under Assignor, but not otherwise.

 

ASSIGNEE ACKNOWLEDGES AND AGREES THAT THE ASSIGNED PROPERTY IS CONVEYED “AS IS,
WHERE IS” AND IN ITS PRESENT CONDITION WITH ALL FAULTS, AND THAT ASSIGNOR HAS
NOT MADE, DOES NOT MAKE AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT
OR FUTURE, WITH RESPECT TO THE NATURE, QUALITY OR CONDITION OF THE ASSIGNED
PROPERTY, THE INCOME TO BE DERIVED THEREFROM, OR THE QUALITY, ENFORCEABILITY,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF THE ASSIGNED PROPERTY.

 

 E - 1 

 

 

This Assignment may be executed in one or more counterparts (by facsimile or
otherwise), each such counterpart being an original hereof and all such
counterparts taken together constituting but one and the same instrument and
agreement.

 

All of the covenants, terms and conditions set forth herein shall be binding
upon and inure to the benefit of the parties hereto, their respective successors
and assigns.

 

[SIGNATURE PAGE FOLLOWS]

 

 E - 2 

 

 

EXECUTED this_______ day of_______ , 2017.

 

  ASSIGNOR:       NORVIN AUSTIN REHAB LLC,   a Delaware limited liability
company         By:     Name:     Title:  

 

  ASSIGNEE:                     By:     Name:     Title:  

 

 E - 3 

 

 

EXHIBIT A TO FORM OF GENERAL ASSIGNMENT

 

LEGAL DESCRIPTION

 

 E - 4 

 

 

EXHIBIT F

 

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASE

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

THE STATE OF TEXAS §   § COUNTY OF TRAVIS §

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”), made effective as
of the______ day of__________________ , 2017, by and between NORVIN AUSTIN REHAB
LLC, a Delaware limited liability company (“Assignor”),
and________________________, a _________________________________ (hereinafter
referred to as the “Assignee”).

 

RECITALS:

 

Assignor has this day conveyed the real property described on Exhibit A attached
hereto and made a part hereof (such real property being hereinafter called the
“Premises”) to Assignee. Assignor desires to convey all of its right, title and
interest in and to the incidental rights and appurtenances relating to the
Premises as more fully described below.

 

AGREEMENTS:

 

For and in consideration of the sum of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor does hereby GRANT, BARGAIN, SELL, CONVEY, ASSIGN,
TRANSFER, SET-OVER and DELIVER unto Assignee, its successors and assigns, all of
Assignor’s right, title and interest in and to that certain Amended and Restated
Lease Agreement dated effective as of September 17, 2010 (the “Lease”), by and
between Assignor, as landlord and successor in interest to Prevarian Hospital
Partners, LP, a Texas limited partnership, and CTRH, LLC, a Delaware limited
liability company, as tenant (the “Tenant”), which Lease is guaranteed by
Kindred Healthcare, Inc., by Corporate Guaranty dated May 24, 2012, together
with all rents and other charges paid by the Tenant and all security and/or
rental deposits related thereto.

 

TO HAVE AND TO HOLD the above rights and interests unto Assignee, its successors
and assigns, forever and Assignor does hereby bind itself and its successors and
assigns, to warrant and forever defend, all and singular the rights of Assignor
under the above described interests unto Assignee, its successors and assigns,
against every person whomsoever lawfully claiming or to claim same or any part
thereof by, through or under Assignor, but not otherwise.

 

Assignee hereby accepts the foregoing assignment of the Lease and hereby assumes
all duties and obligations of Assignor under the Lease to the extent such duties
and obligations arise or accrue from and after the date of this Assignment.
Assignee shall defend, indemnify and hold harmless Assignor from and against any
and all Claims (as hereinafter defined) asserted against or incurred by Assignor
as a result of any acts or omissions, which arise or accrue from and after the
date of this Assignment, in connection with the Lease assigned herein. “Claims”
means claims, demands, causes of action, losses, damages, liabilities,
judgments, costs and expenses (including attorneys’ fees, whether suit is
instituted or not).

 

 F - 1 

 

 

Assignor shall defend, indemnify and hold harmless Assignee from and against any
and all Claims asserted against or incurred by Assignee as a result of any acts
or omissions, which arise or accrue prior to the date of this Assignment, in
connection with the Lease assigned herein.

 

This Assignment may be executed in one or more counterparts (by facsimile or
otherwise), each such counterpart being an original hereof and all such
counterparts taken together constituting but one and the same instrument and
agreement.

 

All of the covenants, terms and conditions set forth herein shall be binding
upon and inure to the benefit of the parties hereto, their respective successors
and assigns.

 

[SIGNATURE PAGE FOLLOWS]

 

 F - 2 

 

 

EXECUTED this______ day of_________ , 2017.

 

  ASSIGNOR:       NORVIN AUSTIN REHAB LLC,   a Delaware limited liability
company         By:     Name:     Title:  

 

  ASSIGNEE:                     By:     Name:     Title:  

 

 F - 3 

 

 

EXHIBIT A TO FORM OF ASSIGNMENT AND ASSUMPTION OF LEASE

 

LEGAL DESCRIPTION

 

 F - 4 

 

 

EXHIBIT G

 

FORM OF TENANT ESTOPPEL CERTIFICATE

 

TENANT ESTOPPEL CERTIFICATE

 

Tenant’s Estoppel Certificate

 

Premises: ________________________, _______________         Landlord:
________________________, a _______________         Tenant: ___________________
              Lease dated: ______________, 20__  

 

Tenant’s Notice Address:  _________________________    
 _________________________     Attn: _____________________  

 

The undersigned, Tenant of approximately ___ square feet of space under that
certain Lease dated ________ – _____ (as amended, the “Lease”) made with
Landlord, covering space in Landlord’s building (the “Building”) known as
______________ and located at ______________, _____________, hereby certifies,
agrees and acknowledges to BMO Harris Bank N.A ., as Administrative Agent
(“Administrative Agent”), for itself and such other co-lenders as may exist from
time to time (collectively, the “Lenders”), and to its successors and assigns,
that:

 

1.          Attached hereto as Exhibit A is a true, correct and complete copy of
the Lease, together with all amendments thereto. [If applicable: Attached hereto
as Exhibit B is a true, correct and complete copy of the guaranty of Lease,
together with all amendments thereto.]

 

2.          Tenant has accepted possession of the Premises pursuant to the
Lease. The Lease term commenced on__________________________. The termination
date of the Lease term, excluding renewals and extensions,
is__________________________. The undersigned has no rights to renew, extend or
cancel the Lease or to lease additional space in the Building except as follows:

 

_____________________________________________________________.

 

3.          The undersigned has no option or preferential right to purchase all
or any part of the Premises (or the land or Building of which the Premises are a
part), and has no right or interest with respect to the Premises or the Building
other than as Tenant under the Lease except:

 

_____________________________________________________________.

 

 G - 1 

 

 

4.          Any improvements required by the terms of the Lease to be made by
Landlord have been completed to the satisfaction of Tenant in all respects, and
Landlord has fulfilled all of its duties under the Lease. All contributions
required by the Lease to be paid by Landlord to date for improvements to the
Premises have been paid in full.

 

5.          Any improvements required by the terms of the Lease to be made by
Tenant have been completed to the satisfaction of Landlord in all respects, and
Tenant has fulfilled all of its duties under the Lease. Tenant is not currently
performing any alterations or other construction work in the Premises, and has
not engaged any contractor or other person to perform such work in the Premises.

 

6.          The Lease has not been assigned, modified, supplemented or amended
in any way. Tenant has not sublet any portion of the Premises. The Lease
constitutes the entire agreement between the parties and there are no other
agreements between Landlord and Tenant concerning the Premises.

 

7.          The Lease is valid and in full force and effect, and neither
Landlord nor Tenant is in default thereunder, and no event has occurred and no
condition exists, which, with the giving of notice or the passage of time, or
both, will constitute a default under the Lease. The guaranty of Lease, if any,
is valid and in full force and effect. Tenant has no defense, setoff or
counter-claim against Landlord arising out of the Lease or in any way relating
thereto, or arising out of any other transaction between Tenant and Landlord.
Tenant has not received a notice of default from Landlord under the Lease.

 

8.          No rent (including minimum rent or additional rent) or other sum
payable under the Lease has been paid in advance. The undersigned has made no
agreement with Landlord or any agent, representative or employee of Landlord
concerning free rent, partial rent, rebate of rental payments or any other
similar rent concession.

 

9.          The minimum monthly rent presently payable under the Lease is
$____________. The annual percentage rent presently payable under the Lease is
as follows:__________________. There exists no dispute between Landlord and
Tenant as to the minimum monthly rent or percentage rent.

 

10.          Tenant’s proportionate share of real estate taxes and operating
expenses is %. There exists no dispute between Landlord and Tenant as to current
or past rent as provided in the Lease.

 

11.          The minimum monthly rent has been paid as provided in the Lease
through__________________.

 

12.          Tenant has delivered a security deposit to Landlord in the amount
of $__________________.

 

 G - 2 

 

 

13.          No petition has been filed by or against Tenant or any guarantor of
the Lease for protection under bankruptcy creditor’s rights, insolvency or other
similar statutes.

 

14.          Tenant has full right and authority to execute and deliver this
estoppel certificate and the person signing on behalf of Tenant is authorized to
do so. This Estoppel Certificate is being executed and delivered by Tenant to
induce Lenders to make a loan to Landlord, which loan is to be secured in part
by an assignment to Administrative Agent of Landlord’s interest in the Lease and
with the intent and understanding that the above statements will be relied upon
by Administrative Agent and Lenders, and shall be binding upon Tenant, its
successors and assigns.

 

[Remainder of page intentionally left blank; signature page follows]

 

 G - 3 

 

 

Dated as of:_________________, 201  .

 

  Tenant:       [_______________________]         By:     Name:     Title:  

 

 G - 4 

 

 

The undersigned Guarantor does hereby join in the execution of this Tenant
Estoppel Certificate for the purpose of acknowledging, confirming, and agreeing
with the statements and provisions herein.

 

  Guarantor:       [_________________________],   a _____________________      
  By:     Name:     Title:  

 

 G - 5 

 

 

Exhibit a

 

Lease

 

 G - 6 

 

 

Exhibit b

 

Lease guaranty

 

 G - 7 

 

 

EXHIBIT H

 

FORM OF SNDA

 

THIS INSTRUMENT PREPARED BY AND

AFTER RECORDING RETURN TO:

 

Meghann A. Salamasick

Chapman and Cutler LLP

111 West Monroe Street

Chicago, Illinois 60603

 

Subordination,

Non-Disturbance, and Attornment Agreement

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”),
dated this _____ day of ___________, 2017, between ______________________, a
_________________________ (“Tenant”), and BMO HARRIS BANK N.A., as
Administrative Agent (including any of its successors and assigns in such
capacity, “Administrative Agent”) for itself and such other co-lenders as may
exist from time to time (collectively, “Lenders”).

 

Recitals :

 

A.          Tenant is the lessee under that certain lease between Tenant and
_________ , a _________ limited liability company (“Landlord”),
dated__________________ (the lease and all amendments thereto are hereinafter
referred to as the “Lease”), covering approximately ______ square feet of space
in Landlord’s building known as _________________ and located at
___________________, ___________________, and legally described in Schedule 1
attached hereto and made a part hereof (the “Property”).

 

B.          Lenders are making a loan (the “Loan”) to Landlord which is secured,
in part, by the lien of a mortgage1 executed and delivered by Landlord to
Administrative Agent encumbering the Property (the “Mortgage”) and an assignment
of all leases of and rents from the Property.

 

C.          As a condition to making the Loan, Administrative Agent and Lenders
require that Tenant enter into this Agreement.

 

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

 



1 Revise as appropriate

 

 H - 1 

 

 

1.          The Lease and all terms thereof, including, without limitation, any
options to purchase, rights of first refusal, and any similar rights, are and
shall be subject and subordinate to the Mortgage, and to all amendments,
modifications, replacements and extensions thereof, to the full extent of the
principal, interest, fees, expenses and all other amounts secured thereby.

 

2.          In the event Administrative Agent elects to foreclose the Mortgage,
Administrative Agent will not join Tenant in summary or foreclosure proceedings
unless required by applicable law (and then only to the extent so required) as
long as Tenant is not in default under the Lease.

 

3.          In the event that Administrative Agent or Lenders shall succeed to
the interest of Landlord under the Lease and there exists no default by Tenant
under the Lease and Tenant has not amended the Lease without Administrative
Agent’s prior written consent, Administrative Agent agrees not to disturb or
otherwise interfere with Tenant’s possession of the leased premises for the
unexpired term of the Lease, provided that Administrative Agent and Lenders
shall not be:

 

(a)          liable for any act or omission of Landlord or any prior landlord
under the Lease;

 

(b)          subject to any claims, offsets or defenses which Tenant might have
against Landlord or any prior landlord;

 

(c)          bound by any rent or additional rent which Tenant might have paid
for more than the current month to Landlord or any prior landlord;

 

(d)          bound by any termination, amendment, modification, or assignment of
the Lease made without Administrative Agent’s prior written consent; or

 

(e)          liable for any security deposit Tenant might have paid to Landlord
or any prior landlord, except to the extent Administrative Agent has actually
received said security deposit.

 

4.          Upon Administrative Agent’s or Lenders’ succeeding to Landlord’s
interest under the Lease, Tenant covenants and agrees to attorn to
Administrative Agent or Lenders or a purchaser at a foreclosure or trustee’s
sale, to recognize such successor landlord as Tenant’s landlord under the Lease,
and to be bound by and perform all of the obligations and conditions imposed
upon Tenant by the Lease. If requested by Administrative Agent, Lenders or any
subsequent owner, Tenant shall execute a new lease with Administrative Agent or
its designee or nominee, for a term equal to the remaining term of the Lease and
otherwise containing the same provisions and covenants of the Lease.

 

5.          Prior to terminating the Lease due to a default by Landlord
thereunder, Tenant agrees to notify Administrative Agent of such default and
give Administrative Agent the opportunity to cure such default within thirty
(30) days of Administrative Agent’s receipt of such notice (or, if such default
cannot reasonably be cured within such thirty (30) day period, Administrative
Agent shall have such longer time as may be necessary to cure the default;
provided that Administrative Agent commences the cure within such period and
diligently pursues the cure thereafter).

 

 H - 2 

 

 

6.          Any notice, election, communication, request or other document or
demand required or permitted under this Agreement shall be (i) delivered in
person, (ii) mailed, postage prepaid, either by registered or certified mail,
return receipt requested, or (iii) by overnight express carrier, paid by the
sending party, addressed in each case as follows:

 

If to Tenant: ____________________________   ____________________________  
____________________________   Attention: ___________________     with a copy
to: ____________________________   ____________________________  
____________________________   Attention: ___________________     If to
Administrative Agent: BMO Harris Bank N.A.   111 W. Monroe Street,   Chicago,
Illinois  60603   Attention:  Kevin Fennell       BMO Harris Bank N.A.   111
West Monroe Street   Chicago, Illinois  60603   Attention:  Portfolio Manager/
Global Medical REIT     with a copy to: Chapman and Cutler LLP   111 West Monroe
Street   Chicago, Illinois 60603   Attention:  Dan Baker

 

or to any other address for such party in the United States of America as it
shall designate in a written notice to the other party hereto. All notices sent
pursuant to the terms of this Paragraph shall be deemed received (i) if
personally delivered, then on the date of delivery, (ii) if sent by overnight,
express carrier, then on the next federal banking day immediately following the
day sent, or (iii) if sent by registered or certified mail, then on the earlier
of the third federal banking day following the day sent or when actually
received.

 

7.          This Agreement shall be binding upon and inure to the benefit of the
respective heirs, personal representatives, successors and assigns of the
parties hereto.

 

8.          This Agreement can be modified only in writing duly executed by both
parties.

 

 H - 3 

 

 

9.          This Agreement constitutes the entire agreement between Lender and
Tenant regarding the subordination of the Lease to the Mortgage and the rights
and obligations of Tenant and Lender as to the subject matter of this Agreement.
Any inconsistency between the Lease and the provisions of this Agreement shall
be resolved in favor of this Agreement. Individuals signing this Agreement on
behalf of a party hereto represent and warrant that they are authorized to bind
that party.

 

10.          This Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois.

 

11.          Upon full and indefeasible repayment of the Loan and the release of
the Mortgage by Administrative Agent, this Agreement shall automatically
terminate and be of no further force and effect.

 

12.          This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original but all of which when taken together
shall constitute one agreement.

 

 H - 4 

 

 



In WItness WHereof, the parties hereto have executed this Agreement the day and
year first above written.



 

  Tenant:        

 

  By:         Name:       Its:  

 

  Administrative agent:       Bmo Harris Bank N.A., a national banking
association, as Administrative Agent

 

  By:         Name:       Its:  

 

 H - 5 

 

 

State Of ___________________________ )   )ss. County Of
_________________________ )

 

The foregoing instrument was acknowledged before me this _________ day of
__________________,____ by_____________________, the ___________________________
of ___________________________, a ___________________________, on behalf of
said___________________________.

 

WITNESS my hand and official seal.

 

      Notary Public       My commission Expires:  ____________________________

 

[Seal]

 

 H - 6 

 

 

STATE OF ___________________________ )   )ss. COUNTY OF
_________________________ )

 

The foregoing instrument was acknowledged before me this _________ day of
__________________,____ by_____________________, the ___________________________
of ___________________________, a ___________________________, on behalf of
said___________________________.

 

WITNESS my hand and official seal.

 

      Notary Public   My commission Expires:  ____________________________

 

[Seal]

 

 H - 7 

 

 

Schedule 1

 

Legal Description

 

 H - 8 

 

 

EXHIBIT I

 

FORM OF NOTICE TO TENANT

 

NOTICE TO TENANT

 

______________, 2017

 

[address to Tenant
pursuant to Notice
Provisions in Lease]

 

Dear Tenant:

 

You are hereby notified that NORVIN AUSTIN REHAB LLC (“Seller”), as owner of the
Property which you are occupying under your lease (the “Lease”), has sold the
Property to_______________ (“Purchaser”) as of the date of this Notice set forth
above, and in connection with such sale Seller has assigned and transferred its
interest in the Lease and any and all security deposits thereunder or relating
thereto to Purchaser, and Purchaser has assumed and agreed to perform all of
Seller’s obligations under the Lease (including any obligations set forth in the
Lease to repay or account for any security deposits thereunder) from and after
such date. Accordingly, (a) all of your obligations under the Lease from and
after the date of this Notice (including your obligation to pay rent) shall be
performable to and for the benefit of Purchaser, its successors and assigns and
(b) all of Seller’s obligations under the Lease (including any obligations to
repay or account for any security deposits thereunder) from and after the date
of this Notice shall be the binding obligations of Purchaser and its successors
and assigns. The current amount of the security deposit being held by Purchaser
with respect to the Lease is $__________.

 

The address of Purchaser for all purposes under the Lease (including the
payments of rentals, the recoupment of any security deposits and the giving of
any notices provided for in the Lease) is__________________.

 

[Please instruct your insurance carrier to provide Purchaser a new certificate
of insurance listing “_______________, a_____________” as an additional
insured.]

 

Thank you very much for your assistance in this matter.

 

  Very truly yours,       NORVIN AUSTIN REHAB LLC         By:     Name:    
Title:  

 

 I - 1 

 

 

AGREED TO AND ACCEPTED:

 

“Purchaser”

 

[insert name of Purchaser]

 

By:     Name:     Title:    

 

 I - 2 

 

 

EXHIBIT J

 

PRELIMINARY DUE DILIGENCE CHECKLIST

 

1.Real Estate Physical Assessment Due Diligence

 

a.Surveys and site plans

 

b.Zoning reports

 

c.Property insurance certificate and loss run reports

 

d.Copies of any document affecting use of property (easements, CCRCs, etc.)

 

e.Building floor plans, as-builts

 

f.All architectural plans and specifications

 

g.Warranties (i.e., slab, roof)

 

h.Property tax bills for the past two years (assessment notice & tax bills)

 

i.Personal property inventory

 

j.Any certificate or license needed to occupy and use the building

 

2.Financial Information (Tenant and Guarantor)

 

a.All lease documents, including all amendments, corporate guaranty,
correspondence, etc.

 

b.Income (P&L), balance sheet, and cash flow statements for year-end 12/31/15,
12/31/16, and year-to-date 5/31/17

 

3.Financial Information (Seller)

 

a.Property-level: Income (P&L) and cash flow statements for year-end 12/31/15,
12/31/16 and year-to-date 5/31/17

 

 J - 1 

